Citation Nr: 0911457	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial, compensable disability rating 
for tinnitus, prior to February 7, 2007.

3.  Entitlement to a disability rating higher than 10 percent 
for tinnitus, since February 7, 2007.

4.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a left ankle sprain.  

5.  Entitlement to an initial, compensable disability rating 
for patellofemoral dysfunction of the left knee.




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to 
November 1982, and from January 2003 to April 2004.  In the 
interim, he also had periods of active duty for training and 
inactive duty training in the National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision in 
which the RO, among other things, granted service connection 
and assigned a noncompensable initial disability rating for 
tinnitus, effective April 19, 2004; granted service 
connection for residuals of a left ankle sprain, and assigned 
a 10 percent initial rating, effective April 19, 2004; 
granted service connection for patellofemoral dysfunction of 
the left knee, and assigned a noncompensable initial rating; 
and denied service connection for left ear hearing loss.  The 
Veteran filed a notice of disagreement (NOD) in March 2006, 
and the RO issued a statement of the case (SOC) in August 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2006.

Although the Veteran requested a hearing on his VA Form 9, he 
withdrew this request in January 2007.  

In an August 2007 rating decision, the RO granted a 10 
percent rating for tinnitus, effective February 7, 2007; and, 
in an August 2007 supplemental SOC, the RO continued the 
denial of the claims for increased initial ratings for left 
ankle disability, and left knee disability, as well as for 
service connection for left ear hearing loss (as reflected in 
SSOCs).  Following the receipt of additional evidence, the RO 
continued the denial of each claim, as reflected in November 
2007, January 2008 and October 2008 supplemental SOCs.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for left 
ankle disability, left knee disability, and tinnitus, the 
Board characterized these claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 10 
percent for tinnitus, inasmuch as a higher rating is 
available before the effective date of the 10 percent rating, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized that 
issue as reflected on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board notes that in the January 2008 and October 2008 
SSOCs, the RO listed the issue of entitlement to service 
connection for "hearing loss," and did not specify "left 
ear hearing loss."  However, the Veteran listed hearing loss 
in the left ear on his January 2005 claim.  Moreover, the RO 
adjudicated the issue of left ear hearing loss in the 
September 2005 rating decision.  The Board has therefore 
characterized this claim as one for left ear hearing loss, as 
reflected on the title page.  

The Board also notes that the Veteran submitted a VA Form 21-
22a naming an attorney as his representative.  However, the 
RO made a determination that the attorney was not qualified 
to represent the Veteran before VA.  The Veteran has not 
since appointed any other representative.  Hence, he is 
recognized as now proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  At the time of his retirement examination from active 
duty, the Veteran had hearing loss in the left ear to an 
extent recognized as a disability for VA purposes; and, he 
currently has hearing loss in the left ear to an extent 
recognized as a disability for VA purposes.

3.  Since the April 19, 2004 effective date for the grant of 
service connection, the Veteran has experienced recurrent 
tinnitus.  

4.  Since the April 19, 2004 effective date for the grant of 
service connection, the Veteran's left ankle disability has 
been manifested by no more than moderate overall limitation 
of motion.

5.  Since the April 19, 2004 effective date for the grant of 
service connection, patellofemoral dysfunction of the left 
knee has not been manifested by any significant lateral 
instability, subluxation or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are met. 38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for an initial 10 percent rating for 
tinnitus, prior to February 7, 2007, are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).

3.  The claim for a disability rating in excess of 10 percent 
for tinnitus is without legal merit.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2008).

5.  The criteria for an initial, compensable rating for 
patellofemoral dysfunction of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, the Board notes that, given the favorable 
disposition of the claims for an initial, compensable rating 
for tinnitus prior to February 7, 2007, and for service 
connection for left ear hearing loss, all notification and 
development actions needed to fairly adjudicate each of these 
claims have been accomplished.  

Also, pertinent to the claim for a rating higher than 10 
percent for tinnitus, the Board notes that the Veteran has 
been notified of the reasons for the denial of the claim, and 
has been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the remaining claims on appeal, the Board notes 
that, in claims for higher rating, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The September 
2005 RO rating decision reflects the initial adjudication of 
the claims after issuance of the January 2005 letter.  

A November 2008 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In addition to the November 2008 letter, 
after the Veteran disagreed with the initial ratings 
assigned, the August 2006 SOC set forth the criteria for 
higher ratings for ankle and knee disability and provided 
information on the essentials of evaluative rating.  While 
the RO did not readjudicate the left knee and ankle claims 
after the November 2008 letter was sent, because the Veteran 
provided no additional information or evidence after the 
issuance of the letter, subsequent readjudication of the 
claim was unnecessary.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006), and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (providing that readjudication of a claim 
following VCAA-compliant notice is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of March 2005, 
February 2007, and April 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

The veteran asserts that the same acoustic trauma that caused 
the service-connected tinnitus also resulted in left ear 
hearing loss.  Considering the pertinent evidence of record 
in light of the above-noted legal authority, the Board finds 
that the record supports a grant of service connection for 
left ear hearing loss.

The Veteran did not have hearing loss to an extent recognized 
as a disability under 38 C.F.R. § 3.385 at the time of his 
enlistment examination in August 1981.  That report shows the 
following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
20

The Veteran underwent numerous audiometric evaluations during 
his active duty service and during his service in the 
National Guard.  The reports of two of those evaluations show 
left ear hearing loss meeting the requirements of 38 C.F.R. § 
3.385.  

A periodic evaluation in April 1999 shows the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
35
40

The report of examination at discharge from active duty in 
June 2004 reflects the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
30
40
45

In addition, the service treatment records include a March 
2004 statement of medical examination and duty status showing 
that the Veteran complained of ringing in his right ear due 
to a loud explosion.  

Post-service evidence also shows that the Veteran currently 
has left ear hearing loss to an extent recognized as a 
disability under 38 C.F.R. § 3.385.  

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
40

Speech audiometry revealed a speech recognition ability of 
100 percent in the left ear.

On the authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
35
40

Speech audiometry revealed a speech recognition ability of 
100 percent in the left ear.

Thus, the Veteran had left ear hearing loss to an extent 
recognized as a disability under 38 C.F.R. § 3.385 during 
active service (albeit, at discharge), and he currently has 
left ear hearing loss to such an extent.  Under the 
circumstances of this case, the Board finds that the criteria 
for service connection for left ear hearing loss are met.  
See 38 C.F.R. § 3.303.

B.  Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

1.  Tinnitus

Historically, in the September 2005 rating decision, service 
connection for tinnitus was granted with a noncompensable 
rating, effective April 19, 2004.  The rating was increased 
to 10 percent in August 2007, but the increase was made 
effective February 7, 2007, the date of a VA examination 
which included a finding of constant tinnitus.  The Basis for 
the RO's conclusion that a 10 percent rating should not be 
assigned prior to February 7, 2007 was that the Veteran's 
tinnitus was not shown to be constant prior to that date.  

Tinnitus is evaluated under Diagnostic Code 6260, which 
provides a 10 percent rating for tinnitus that is recurrent.  
There is no requirement of "constant" tinnitus, nor has 
there been such a requirement at any time pertinent to this 
appeal.  The report of a VA examination in March 2005 shows a 
finding of "periodic" tinnitus experienced since service.  

The word "periodic" is defined as "occurring or recurring 
at regular intervals."  See Webster's New Collegiate 
Dictionary, Eleventh Edition 921 (2007).  Thus, the 
definition of "periodic" encompasses the term "recurrent."  
To the extent that there is any doubt with respect to the 
regularity of the intervals of recurrence in this case, such 
doubt is resolved in the Veteran's favor.  Accordingly, the 
Board concludes that the criteria for a 10 percent initial 
rating for recurrent tinnitus are met prior to February 7, 
2007.

With respect to a rating higher than 10 percent during any 
portion of the period on appeal, the Board concludes that 
such a rating is not warranted as a matter of law.  
Diagnostic Code 6260 was most recently revised, effective May 
14, 2003, to clarify existing VA practice that only a single 
10 percent rating is assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2008).

In this case, the Veteran has not specifically asserted that 
he is entitled to separate 10 percent ratings for each ear.  
In his NOD, he stated that the ringing had increased.  In any 
event, Diagnostic Code 6260, limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral, and regardless of the 
intensity of the perceived ringing.  The maximum rating is 10 
percent.  

Thus, the Veteran has been assigned the maximum schedular 
rating available for his service-connected tinnitus.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher rating or separate 
schedular ratings for tinnitus in each ear, the Veteran's 
appeal must be denied based on lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Left Ankle

Historically, in a September 2005 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for left ankle disability, effective April 19, 2004, pursuant 
to Diagnostic Code 5271.  

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of motion of the ankle, while a 20 
percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
disability rating in excess of 10 percent for the Veteran's 
service-connected left ankle disability have not been met at 
any time since the April 19, 2004 effective date of the grant 
of service connection.  

The objective evidence with respect to range of motion 
consists primarily of VA examination reports in March 2005 
and February 2007.  The report of examination  in February 
2007 shows plantar flexion measured to 25 degrees, with pain 
noted at 25 degrees.  Dorsiflexion was measured to 10 
degrees, with pain noted at 10 degrees.  The Veteran was 
noted to walk with an antalgic gait.  Abnormal weight bearing 
was indicated by increased wear on the outside edge of heel 
of the left shoe.

The report of VA examination in March 2005 shows dorsiflexion 
measured from 0 to 20 degrees, painful in the last 10 
degrees.  It also shows plantar flexion measured from 0 to 45 
degrees, painful in the last 20 degrees.  

As the March 2005 examiner found objective evidence of 
painful motion in the last 20 degrees of plantar flexion, 
i.e., beyond 25 degrees; and painful motion in the last 10 
degrees of dorsiflexion, i.e., beyond 10 degrees, the Board 
considers those points to be the true extents of motion.  In 
so finding, the Board has considered the degree of the 
Veteran's functional loss due to pain, consistent with 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.  

Based on the measured range of pain-free dorsiflexion, which 
is 50 percent of normal, and the measured range of pain-free 
plantar flexion, which is slightly more than 50 percent of 
normal, the Board concludes that the Veteran's impairment of 
left ankle motion is most accurately characterized as 
moderate.  Marked limitation of motion is not shown.  In 
other words, the criteria for a 10 percent rating are more 
nearly approximated than those for a 20 percent rating.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
left ankle disability, but finds that no higher rating is 
assignable.  Objective medical findings do not include 
ankylosis of the left ankle, ankylosis of the subastragalar 
or tarsal joint, malunion of os calcis or astragalus, or 
astragalectomy of the left ankle.  The February 2007 and 
March 2005 examiners found no ankylosis.  There is no 
indication or assertion of malunion of any ankle bones.  X-
rays conducted for each examination, and February 2007 MRI of 
the left ankle were pertinently normal.  Consequently, 
evaluation of the Veteran's left ankle disability under 
Diagnostic Codes 5270, 5272, 5273 or 5274, respectively, is 
not warranted.

3.  Left Knee

Historically, in a September 2005 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for left patellofemoral dysfunction, effective April 
19, 2004, pursuant to Diagnostic Code 5257.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent disabling when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that assignment of an 
initial rating in excess of 10 percent for the Veteran's 
service-connected left knee disability is not warranted at 
any point since the April 19, 2004 effective date of the 
grant of service connection.

The report of VA examination in March 2005 shows that there 
are no episodes of subluxation.  Instability testing for 
varus-valgus, as well as anterior-posterior instability, were 
negative.  McMurray testing was also negative.  The Veteran 
was noted to walk with a normal gait.  

Similar findings were reported in conjunction with a February 
2007 VA examination.  The Veteran was found to have no 
episodes of subluxation or giving way.  The Board 
acknowledges that the examiner made a general finding of 
instability affecting the left ankle and knee; however, when 
he addressed this same question with respect to the knee 
only, he found no instability.  Moreover, specific test 
results diagnostic of instability of the left knee were all 
negative.  These include tests of medial collateral ligament 
laxity, lateral collateral ligament laxity, anterior cruciate 
ligament (ACL) laxity, posterior cruciate ligament laxity, 
McMurray testing, and Apley Compression testing.  The Board 
also notes that the February 2007 examiner provided an 
addendum opinion in November 2007, which pertinently stated 
that the February 2007 results indicated "no evidence of[...] 
ligament instability."

Thus, based on the medical evidence as of the February 2007 
VA examination, there is no basis to find even slight 
impairment of the left knee due to lateral instability or 
subluxation.  The Board notes that the Veteran apparently 
injured his left knee in August 2007 as a result of a fall.  
A December 2007 orthopedic note and MRI report indicates that 
the fall resulted in tears in the left ACL and medial 
meniscus.  These ligament and meniscal injuries are not 
service-connected, and are not included in the grant of 
service connection for patellofemoral dysfunction.  However, 
the Board emphasizes that, if it is not possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 U.S.C.A. § 3.102 (2007).

In this case, an opinion was obtained in November 2007 as to 
the appropriate attribution of left knee symptomatology.  The 
physician who conducted the February 2007 examination stated 
his opinion that the findings reported on the December 2007 
MRI are not related to the in-service left knee injury or to 
left knee patellofemoral dysfunction.  The examiner explained 
this conclusion by stating that, after reviewing the medical 
record and previous February 2007 joint examination, there 
was no evidence of joint effusion, ligament instability or 
range of motion limitation that can explain the MRI finding 
of the left knee.  The examiner further cited evidence of a 
bone contusion, large effusion, and soft tissue edema, which 
is seen commonly in acute to subacute injuries.

Based on the November 2007 opinion of the February 2007 
examiner, the Board will not consider the symptomatology 
associated with the recent ligament and meniscal injury as 
attributable to the service-connected disability.  The Board 
thus considers the March 2005 and February 2007 examination 
reports to be the most probative evidence of the service-
connected symptomatology.  As discussed in detail above, that 
evidence does not indicate even slight impairment due to 
lateral instability or subluxation.  

The Board has also considered entitlement to a higher initial 
rating on the basis of limitation of motion of the left knee.  
Under Diagnostic Code 5261, a 10 percent rating requires 
extension limited to 10 degrees.  A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5260 authorizes a 10 percent rating for 
limited flexion of the leg to 45 degrees.  A 20 percent 
rating is authorized for limited flexion to 30 degrees.  A 30 
percent rating is authorized for limited flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2008).

There is no evidence of arthritis of the left knee.  Thus, 
the provisions of Diagnostic Code 5003 do not apply.  

The report of a VA examination in February 2007 shows active 
and passive flexion measured from 0 140 degrees, with onset 
of pain at 140 degrees.  Extension was measured to 0 degrees

The report of a March 2005 VA examination shows flexion 
measured from 0 to 140 degrees, pain-free.  Extension was 
measured to 0 degrees, also pain-free.  

The report of an August 2006 assessment showed range of 
motion intact with left knee pain at full extension.  

Based on the measured range of pain-free flexion and 
extension, the Board concludes that the Veteran's impairment 
of left knee motion more nearly approximates the criteria for 
a noncompensable rating than those for a 10 percent or higher 
rating.  There is no basis to assign either a higher initial 
rating, or a separate compensable rating under Diagnostic 
Codes 5260 or 5261.  

Moreover, the objective evidence indicates that the pain 
experienced by the Veteran is only within certain ranges of 
motion, beyond those noted as without pain by either 
examiner.  While the February 2007 examiner noted some 
weakness in the left knee, considering the normal range of 
motion, the assignment of higher rating on this basis alone 
is simply not warranted.  Moreover, he also found, in terms 
of functional impact, that the Veteran was able to stand 3 to 
8 hours, with only short rest periods, and was able to walk 1 
to 3 miles.  The March 2005 examiner reported no weakness, 
fatigabi1ity or lack of endurance.  He further found that 
repeated squatting did not elicit pain, weakness or fatigue.  
Pain was found to be the major functional impact.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher initial rating pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and DeLuca..  

The Board further notes that no other diagnostic code 
provides a basis for assignment of an initial, compensable 
rating for the left knee.  Disabilities of the knee and leg 
are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5263; however, several of these diagnostic codes are simply 
not applicable to the Veteran's service-connected left knee 
disability.  It is neither contended nor shown that the 
Veteran's service-connected left knee disability involves 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, Diagnostic Codes 5256, 
5258, 5259, 5262, or 5263, respectively, provide no basis for 
assignment of any higher initial rating.  

4.  All Rating Claims

All of the above determinations are based upon consideration 
of pertinent provisions of VA's rating schedule.  
Additionally, the Board finds that there is no showing that, 
at any point pertinent to any of the claims on appeal, any of 
the disabilities under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the August 2006 
SOC).  In this regard, the Board notes that none of the 
disabilities has objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in any 
assigned  rating), to result in repeated hospitalizations, to 
otherwise render inadequate  application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of any of the disabilities under consideration, 
pursuant to Fenderson, and the claims for higher initial 
ratings for left knee disability, and left ankle disability, 
and for a rating in excess of 10 percent for tinnitus  must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for left ear hearing loss is granted.

An initial 10 percent disability rating for tinnitus, prior 
to February 7, 2007, is granted, subject to the legal 
authority governing the payment of compensation.

A disability rating higher than 10 percent for tinnitus is 
denied.

An initial disability rating higher than 10 percent for 
residuals of a left ankle sprain is denied.  

An initial, compensable disability rating for patellofemoral 
dysfunction of the left knee is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


